Title: To Thomas Jefferson from Levett Harris, 3 December 1821
From: Harris, Levett
To: Jefferson, Thomas


            Dear Sir,
            
              Philadelphia

              3d December 1821.
            
          I have lately received from Professor Adelung of St Petersburg, his last work on the general classification of the Languages with a request, that I would tender you a Copy of it, with the homage of his respect.The Subject treated of in this work, is known to have deeply engaged your researches, and you will hence see with lively interest the result of the labors of the learned philologist.Mr Adelung is certainly the most distinguished individual in this department of learning now in Europe, the celebrated professor Vater of Konigsberg being now no more, and he having expressed to me an innate desire to become acquainted with some of the leading  of the United States, especially in the branch which he So Successfully Cultivates, I have promoted a Correspondence between him and Mr Du Ponceau, who has already derived great personal Satisfaction from it, and who promises to turn it not less to public benefits.It was my intention to have renewed my respects to you in person last summer. Another visit to Monticello, I have however, on reflection, deemed proper to defer, till I shall have succeeded in trying the cause, which you will recollect I have pending in the Supreme Court of this State.I feel indeed, that it would be far from pertinent, to trouble you farther or prematurely with the merits of a Contest, which, in your retirement, is so little calculated to inspire You with interest. Yet, under every Circumstance I shall consider it not less due to you, to make you fully & freely known to the machinations of a person who enjoys high credit in this Government. A person with whom few have been more intimate—who professed himself constantly my sincere friend, till he reached his present elevation, and who is still suffered to use the credit attached to the office of Secretary of State to my injury. And all this in defiance of the acknowledged satisfaction of the President of my honorable conduct, in relation to those , which have been a Subject of Cabinet investigation, and which, after having been so settled in Washington, have since become, thro the scant & immediate agency of Mr Adams, an affair of judicial examination in the Tribunals of this State.In March next, I hope it will be brought to trial, when I shall take an early opportunity to apprize you of its results and of my ulterior purposes respecting it.It is has given me great pleasure to learn from our friend Mr Short, of the generally good state of your health. May it long continue to impart to your declining years all that happiness, of which ’tis your destiny to reap so rich a harvest.I beg leave to offer my compliments to the Governor and Mrs Randolph and Miss Randolph, and to remain, with sentiments  of the highest respect & veneration, Dear Sir, Your most devoted & Obedient Servant
            Levett Harris